Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 11, the closest reference to Kosugi et al. (US 5137363) discloses a method of measuring and correcting the shift in a focus thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1 and 11.
 	Regarding claim 1, An insect detection system, comprising: “a multi-pixel optical sensor arranged so that each of multiple pixels of the optical sensor corresponds to a unique segment of a floor surface of the housing, within a field of view of the multi-pixel optical sensor; and a processing circuit configured.. to detect the intrusion of an insect or other object into the field of view of the multi-pixel optical sensor, and to generate an indication in response to detecting.” along with other limitations of claim 1. 
	Regarding claim 11, An automated insect monitoring system, comprising: “a crevice providing access to the interior chamber from outside the automated insect monitoring system; a multi-pixel optical sensor arranged so that multiple pixels of the optical sensor each correspond to a unique segment of the floor surface within a field of view of the multi-pixel optical sensor; and a processing circuit arranged configured to receive image data from the multi-pixel optical sensor and to analyze the image data to detect the intrusion of an insect or other object into the interior chamber.” along with other limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210212305 (Woods et al.) teaches multi-pixel image sensor for insect detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886